IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41049
                         Summary Calendar



DONALD R. FRANK,

                                          Plaintiff-Appellant,

versus

JOHN APPLEMAN, District Clerk
of Jefferson County Courthouse, et al.,

                                          Defendants,

JOHN APPLEMAN, District Clerk
of Jefferson County Courthouse;
PORTIA F. BOSSE, Assistant Attorney
General of Texas,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:95-CV-1141
                       - - - - - - - - - -

                        September 17, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Donald R. Frank, Texas prisoner # 208829, is BARRED from

proceeding in forma pauperis (IFP) under the Prison Litigation

Reform Act, 28 U.S.C. § 1915(g), because, on at least three prior

occasions while incarcerated, Frank has brought an action or


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41049
                                - 2 -

appeal in a court of the United States that was dismissed as

frivolous or for failure to state a claim upon which relief could

be granted. Frank v. Garner, No. 96-40375 (5th Cir. July 31,

1996) (affirming district court’s dismissal of his civil rights

suit as frivolous; Frank v. Reno, No. 1:97-CV-165-C (N.D. Tex.

Aug. 6, 1997) (dismissing writ of mandamus as frivolous and for

failure to state a claim upon which mandamus may issue; and Frank

v. Calhoun, No. 6:98-CV-128 (E.D. Tex. Apr. 23, 1998) (dismissing

as frivolous 28 U.S.C. § 1983 action against state court judge)

     Accordingly, Frank’s IFP status is DECERTIFIED, and he may

not proceed IFP in any civil action or appeal filed while he is

in prison unless he is under imminent danger of serious physical

injury.   See § 1915(g).   The appeal is DISMISSED.

     Frank has 15 days from the date of this opinion to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to reinstate his appeal.

     IFP DECERTIFIED; APPEAL DISMISSED.